FILED
                            NOT FOR PUBLICATION                               DEC 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50214

               Plaintiff - Appellee,              D.C. No. 3:99-cr-00471-IEG

  v.
                                                  MEMORANDUM *
PAUL BLAZEVICH,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Paul Blazevich appeals from the district court’s denial of his petition for a

writ of audita querela, or in the alternative, his motion to terminate supervised

release and reduce his fine. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pursuant to Anders v. California, 386 U.S. 738 (1967), Blazevich’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. The appellant has filed a pro se

supplemental brief, and no answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80–81 (1988), discloses no arguable grounds for relief on direct appeal. The

motion for return of property, not discussed in this nor in the district court’s order,

is not appropriately before us.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                        10-50214